WILLIAM E. MILLER, Circuit Judge,
(concurring).
I concur in the result reached by Judge McCREE in his opinion.
As indicated, although the action is remanded for further proceedings, any plan resulting from a further consideration is not required to be implemented until the 1971-72 school year. The District Judge in his consideration of the problems presented will have the benefit of whatever further guidelines may have been supplied by the Supreme Court in its most recent rulings in this area. In the absence of such guidelines there has been a great divergence of views among lower courts as to the meaning of “uni.tary” and “dual” school systems, as to whether school boards are required to take affirmative action to eliminate existing racial patterns of segregation, as to the extent busing may be required or employed to effectuate further integra*259tion, and as to whether any mathematical distribution according to race is required among various schools.
Pending the reconsideration of the action by the District Judge in the light of the recent rulings of the Supreme Court, the District Judge’s order of April 6, 1970, is to remain in full force and effect. That order accomplished considerable integration and represented a carefully reasoned approach to the problems before the District Judge in the light of the only standards which were available to him at the time — standards which were in my view.at best nebulous and indistinct.